Case 1:20-cv-00612-RM-NYW Document 79 Filed 09/15/20 USDC Colorado Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF COLORADO

                                                          :
  Mark Mina, as an individual and on behalf of            :
  all others similarly situated,                          :
                                                            Civil Action No.: 1:20-cv-00612-RM-NYM
                                                          :
                           Plaintiff,                     :
          v.                                              :
                                                          :
  Red Robin International, Inc. et al.,                   :
                                                          :
                           Defendants.                    :
                                                          :

      RESPONSE OF PROPOSED INTERVENOR JOHN GERACI TO SETTLEMENT
                              CONFERENCE

          Proposed Intervenor John Geraci (“Geraci”), respectfully submits this response to the

  scheduling of a settlement conference between Plaintiff Mark Mina (“Mina”) and Defendant Red

  Robin International, Inc. (“Red Robin”).

          Geraci is the named plaintiff in the first-filed putative class action, Geraci v. Red Robin

  International, Inc., No. 1:19-cv-01826-RM-KLM (D. Colo. Nov. 1, 2018) (“Geraci Action”),

  filed on November 1, 2018.1 On May 14, 2020, Geraci moved to intervene and to stay this

  matter under the first to file rule as this action is a duplicative of Geraci’s earlier filed case. (Doc.

  No. 67). That motion is fully briefed. However, decision on that motion was stayed following

  Mina’s acquiesce to Red Robin’s motion to stay. (Doc. No. 77). Meanwhile Geraci’s case has

  not been stayed, and discovery is ongoing.

          After being contacted by Mina and Red Robin, on September 11, 2020, the Court

  scheduled a status conference to discuss matters related to a potential settlement which

  presumably is geared toward some type of class resolution. (Doc. No. 78).


  1
   The Geraci Action was originally filed in the U.S. District Court for the District of New Jersey on November 1,
  2018, and was subsequently transferred to the District of Colorado on June 24, 2019.
Case 1:20-cv-00612-RM-NYW Document 79 Filed 09/15/20 USDC Colorado Page 2 of 3




           Geraci files this response to note his concern with any class settlement entered into by

  Mina. In particular, Geraci is concerned with a reverse-auction situation whereby the Defendant

  might pick and choose with whom to settle on a class-wide basis. This is a red-flag and is not in

  the best interests of class members. Ross v. Convergent Outsourcing, Inc., 323 F.R.D. 656, 660

  (D. Colo. 2018) (nature of proposed settlement raises a “red flag” of a so-called “reverse

  auction” where “a defendant seeing competing class cases cherry picks the attorneys willing to

  accept the lowest class recovery, in exchange for enhanced fees.”) (citation omitted) (denying

  preliminary approval of class action settlement and granting motions to intervene by plaintiffs in

  similar class actions).

           Geraci respectfully submits that his motion to intervene and to stay should be decided,

  and class counsel chosen, at least on an interim basis, before any class settlement talks take

  place.

  Dated: September 15, 2020
                                                       Respectfully submitted,

                                               By:     /s/ Sergei Lemberg
                                                       Sergei Lemberg
                                                       LEMBERG LAW, LLC
                                                       43 Danbury Road, 3rd Floor
                                                       Wilton, CT 06897
                                                       Telephone: (203) 653-2250
                                                       Facsimile: (203) 653-3424
                                                       Attorneys for Plaintiff




                                                  2
Case 1:20-cv-00612-RM-NYW Document 79 Filed 09/15/20 USDC Colorado Page 3 of 3




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this, the 15th day of September, 2020, the foregoing was

  filed with the Clerk of the Court which sent notice of such filing to all counsel of record.



                                                        /s/ Sergei Lemberg
                                                        Sergei Lemberg
